DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
The oath or declaration filed on 09/08/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/14/2021 and 02/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Applicant’s election, without traverse, of species II: claims 21-40, in the “Response to Election / Restriction Filed” filed on 10/14/2021 is acknowledged.


However, the features of claim 33 such as “dividing a substrate into first, second, and third regions; forming a first dielectric layer overlying the substrate in the first, second, and third regions, wherein the first dielectric layer is formed to a thicker layer in the third region than the first dielectric layer in the first and second regions; forming a first gate layer and a cap layer overlying the first dielectric layer; patterning at least the first gate and cap layers to form a first gate stack in the first region; forming a second dielectric layer overlying at least the first gate stack; forming a second gate layer at least in the first region overlying the second dielectric layer; performing an etch-back process on the second gate layer such that the second gate layer is removed in all areas except in areas directly adjacent to two sides of the first gate stack” does not support species II (Figure 6). Therefore, claims 33-40 is withdrawn.

This office action considers claims 21-40 are thus pending for prosecution, of which, non-elected claims 32-40 are withdrawn, and elected claims 21-31 are examined on their merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 28, The instant claims recites limitation “wherein forming the doped regions includes forming a drain region adjacent to the select gate stack and a drain region adjacent to the memory gate stack” is not clear because the claim 1 recited a doped region instead. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-23, 25-28 and 30-31 are rejected under 35 U.S.C. 102(b) as being anticipated by Shim et al (US 2010/0159660 A1; hereafter Shim).

Regarding claim 21, Shim discloses a method of fabricating a split gate memory device, comprising:
forming a first dielectric layer ( Fig 4,  elements 21/41/22, Para [ 0012-0014]) and a memory gate layer ( element 51, as memory layer, Para [ 0016]) over at least a first region of a substrate (substrate 10, Para [ 0019]); 
forming a cap layer ( Fig 4, hardmask 46, Para [ 0037]) over the memory gate layer ( element 51, as memory layer, Para [ 0016]);
patterning the cap, memory gate, and first dielectric layers to form a memory gate stack ( Fig 5, element 61 stack on 24/43/26, as memory gate stack, Para [ 0016-0018]);
forming a second dielectric layer (Fig 7,  oxide layer 27, Para [ 0019]) over the memory gate stack (Fig 7, memory 61); 

patterning the select gate layer ( Fig 7-8, polysilicon layer 52) such that a select gate stack ( Fig 7-8, polysilicon layer 62) is formed adjacent to the memory gate stack (  fig 8, stack 61);
forming a doped region ( Fig 13, doped 15, Para [ 0025]) within the substrate (10) adjacent to the memory gate stack (61) and the select gate stack  ( Fig 7-8, polysilicon layer 52), respectively; and removing the cap layer ( Fig 13, removed hardmask 46) from the memory gate stack (61). 
 
Regarding claim 22, Shim discloses the method of claim 21, Shim further discloses wherein forming the first dielectric layer includes disposing a charge trapping layer (Fig 4, elements 21/41/22, Para [ 0012-0014]) overlying the substrate (10). 
 
Regarding claim 23, Shim discloses the method of claim 21, Shim further discloses wherein patterning the cap  ( Fig 4, hardmask 46), memory gate ( 51), and first dielectric layers ( Fig 4, elements 21/41/22) includes performing an etching process to remove the cap, memory gate, and first dielectric layers beyond the memory gate stack ( Fig 5-6, Para [ 0016-0018]) .  

Regarding claim 25, Shim discloses the method of claim 21, Shim further discloses wherein forming the second dielectric layer (Fig 7,  oxide layer 27, Para [ 0019])  

Regarding claim 26, Shim discloses the method of claim 21, Shim further discloses wherein patterning the select gate layer (fig 7, element 52) includes: performing an etch-back process on the select gate layer across the substrate ( Fig 7-8, layer 52, Para [ 0019-0020])  such that the select gate layer is removed ( Fig 7-8, layer 52, Para [ 0019-0020])  in all areas except in areas adjacent to the memory gate stack (51).  

Regarding claim 27, Shim discloses the method of claim 25, Shim further discloses wherein the select gate layer patterned is self-aligned ( Fig 8-9, element 62)  adjacent to the side surfaces of the memory gate stack (51), and further comprising: removing the select gate layer patterned adjacent to one of the side surfaces ( Fig 10-11, Para [ 0019-0024]) of the memory gate stack (61).  

Regarding claim 28, Shim discloses the method of claim 21, Shim further discloses wherein forming the doped regions includes forming a drain region (16) adjacent to the select gate stack and a drain region adjacent to the memory gate stack (15).  

Regarding claim 30, Shim discloses the method of claim 21, Shim further discloses wherein the cap layer is selectively removable and configured to control a height of the memory gate layer (61) in the memory gate stack ( Fig 8-12, Para [ 0019-0024]).  

Regarding claim 31, Shim discloses the method of claim 21, Shim further discloses wherein a vertical portion of the second dielectric layer (Fig 8, element 27) is disposed between the memory (51) and select gate stacks (62).  


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 24 is rejected under  35 U.S.C. 103(a) as being unpatentable over Shim et al (US 2010/0159660 A1; hereafter Shim) in view of Suzuki et al ( US 2011/0108924 A1; hereafter Suzuki).

Regarding claim 24, Shim discloses the method of claim 23, Shim does not disclose explicitly wherein the etching process includes at least one of reactive ion etching, hot acid baths, a dry etching process, or a wet etching process.  
In a similar field of endeavor, Suzuki discloses wherein the etching process includes at least one of reactive ion etching, hot acid baths, a dry etching process, or a wet etching process (Para [0072]).
at the time the invention was made to combine Shim in light of Suzuki teaching for advantages such as to etch selectively with desire thickness.

Claim 29 is rejected under  35 U.S.C. 103(a) as being unpatentable over Shim et al (US 2010/0159660 A1; hereafter Shim) in view of  Toba et al ( US 2007/0228498 A1; hereafter Toba).

Regarding claim 29, Shim discloses the method of claim 21, Shim does not disclose explicitly wherein a top surface of the select gate stack has a higher elevation than the top surface of the memory gate stack after the cap layer is removed.  
In a similar field of endeavor, Toba discloses wherein a top surface of the select gate stack has a higher elevation than the top surface of the memory gate stack after the cap layer is removed (Fig 8-11, insulating film removed 5 and CG top surface is higher than MG 7m, Para [0095-0101]).
Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made to combine Shim in light of Toba teaching “wherein a top surface of the select gate stack has a higher elevation than the top surface of the memory gate stack after the cap layer is removed (Fig 8-11, insulating film removed 5 and CG top surface is higher than MG 7m, Para [0095-0101])” for advantages such as to provide better device performance with control voltages.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.